Case 1:17-cv-03568-EK-SMG Document 101 Filed 08/10/20 Page 1 of 3 PageID #: 626



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  CLIFTON DACAS,

                         Plaintiff,                   ORDER ADOPTING REPORT &
                                                           RECOMMENDATION
                   -against-                            17-cv-3568(EK)(SMG)

  VINCENT DUHANEY, JEANETTE CLOUDEN AKA
  JEANETTE DUHANEY, RUTLAND ROAD MEAT
  AND FISH, et al.

                         Defendants.

  ------------------------------------x

 ERIC KOMITEE, United States District Judge:

             Plaintiff Clifton Dacas brought this action for unpaid

 wages and damages under the Fair Labor Standards Act and New

 York Labor Law.     See generally Complaint, ECF No. 1; Amended

 Complaint, ECF No. 70.        On December 11, 2018, Plaintiff moved

 for default judgment against two Defendants (986 Rutland Realty,

 LLC and EPP Management LLC).        Motion for Default Judgment at 1,

 ECF No. 36.    On October 15, 2019, Magistrate Judge Steven M.

 Gold issued a Report and Recommendation (R&R) recommending that

 the Court deny Plaintiff’s motion for default judgment but award

 Plaintiff “reasonable attorneys’ fees and costs incurred in

 connection with” that motion.        R&R at 18, ECF No. 67.     The

 district judge at the time, Judge I. Leo Glasser, adopted Judge

 Gold’s R&R, and preemptively referred any dispute regarding the

 amount of attorneys’ fees to Judge Gold as well.           Order at 1-2,

                                       1
Case 1:17-cv-03568-EK-SMG Document 101 Filed 08/10/20 Page 2 of 3 PageID #: 627



 ECF No. 69.    This case was subsequently reassigned to the

 undersigned.

             On December 20, 2019, Plaintiff moved to recover

 $33,120.00 in attorneys’ fees and $478.86 in costs.           Memorandum

 of Law in Support of Plaintiff’s Motion for Attorneys’ Fees and

 Costs at 4, ECF No. 79-2.       After reviewing the parties’

 submissions, Judge Gold recommended that the Court award

 Plaintiff only part of that sum – specifically, $15,126.00 in

 attorneys’ fees and $478.86 in costs.         R&R at 12, ECF No. 93.

             A district court reviewing a magistrate judge’s R&R

 “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.”            28

 U.S.C. § 636(b)(1).      Where, as here, no party objects to the

 magistrate judge’s R&R, the district court “need only satisfy

 itself that there is no clear error on the face of the record.”

 Jarvis v. N. Am. Globex Fund L.P., 823 F. Supp. 2d 161, 163

 (E.D.N.Y. 2011) (citation omitted).        The statutory period for

 filing objections has passed, and neither party objected to

 Judge Gold’s R&R.

             Having reviewed the record and Judge Gold’s well-

 reasoned R&R, the Court finds no error (much less clear error)

 in Judge Gold’s decision.       Accordingly, the Court adopts his R&R




                                      2
Case 1:17-cv-03568-EK-SMG Document 101 Filed 08/10/20 Page 3 of 3 PageID #: 628



 in its entirety.     Plaintiff’s motion for attorneys’ fees is

 granted in part and denied in part.




       SO ORDERED.

                                    /s Eric R. Komitee_______________
                                    ERIC KOMITEE
                                    United States District Judge


 Dated:      August 10, 2020
             Brooklyn, New York




                                      3
